Title: To George Washington from Alexander Contee Hanson, 2 August 1790
From: Hanson, Alexander Contee
To: Washington, George



Sir,
Annapolis August 2, 1790

Mr Joseph Clark of this city, being desirous of an employment as architect surveyor or master-builder of the public works, which, he supposes, are about to be erected for the general government, has requested me to recommend him, so far as, in my opinion, his merits will justify.
Mr Clark, as I have been informed, was regularly bred to his profession in England; but on that circumstance I lay very little stress; as I consider the public works, which in this city he has planned, superintended, and conducted, to be monuments of superiour taste, judgement, and skill. From those works; from his drawings, which I have seen; from his activity & attention to business, which I have frequently remarked; from the manner, in which he exercised his authority; from the attachment and obedience of his workmen; in short, from every thing, which I have either seen or heard, I do not scruple to declare, that I believe no man on the continent better qualified than Mr Clark to act in that line, in which he is ambitious of serving the United States.
As I have always conceived it my duty, at the request of a fellow citizen, to give my testimony of those qualifications, concerning which I have had an opportunity to judge for myself, or to be accurately informed by others, I have taken the liberty of thus addressing you; and have the honour to be, with profound veneration Your most obedient servant

A. C. Hanson

